DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 03/01/2021 for application number 17/189,044. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 21-40 are presented for examination. Claims 1-20 were preliminarily canceled.

Priority
This application has claimed the benefit as a CON of Application Number 16/066,057 (U.S. Pat. No. 10,970,473) filed on 06/25/2018, which claims benefit to PCT Application Number PCT/CN2015/099512 filed 12/29/2015. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2021 was filed before the mailing date of the first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,970,473. Although the claims at issue are not identical, they are not patentably distinct from each other because they both discuss editing a first object and previewing suggestions for editing a second object within a document.

Allowable Subject Matter
Below is a reason as to why the current claims are allowable over the art of record.
The prior art of record, specifically Sorenson (US 2009/0292987 A1) and Chartier et al. (US 2007/0061710 A1), does not expressly teach or render obvious the invention as recited in independent claims 21, 30, and 37.
The prior art of record teaches a device comprising: 
a display [Sorenson: Para. 20, display];
a processing unit in communication with the display [Sorenson: Para. 19, at least one processor]; 
a memory in communication with the processing unit and storing instructions for execution by the processing unit, the instructions, when executed by the processing unit [Sorenson: Para. 19, memory connected to the processor to execute instructions], causing the device to: 
Sorenson: Fig. 3, (320), Para. 47, first editing operation (i.e. cut, copy, paste, etc.)];
generate an editing suggestion based on the first edit [Sorenson: Fig. 3, (335), Para. 47, generate multiple formatting schemes for new insertion point]; and 
displaying a preview [Sorenson: Fig. 3, (340), Para. 48, present multiple schemes to user for selection; Chartier: Fig. 3, (330), Para. 38, cause the document to be highlighted to show which portions to be affected by the selected rule (i.e. preview)]. 

However, the prior art of record does not teach generate an editing suggestion based on the first edit, the editing suggestion describing a candidate edit to be performed on a second object; and display a preview of the editing suggestion, as if performed on the second object, in a second portion of the user interface. 
In addition, it is not believed to have been within the level of one of ordinary skill in the art at the time of the invention to modify or integrate the electronic device of the prior art to incorporate the features of generate an editing suggestion based on the first edit, the editing suggestion describing a candidate edit to be performed on a second object; and display a preview of the editing suggestion, as if performed on the second object, in a second portion of the user interface, in combination with the other elements recited.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179